DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 6, 8-9, 12-13, and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the election requirement in the reply filed on 13 October 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5, 7, 10-11, & 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claims 1, the claim recites “employing a motion correction technique exploiting an accessibility to the facial region of the patient during the MR measurement”; however, “exploiting an accessibility to the facial region” fails to establish a reasonable degree of clarity and particularity. More so, the instant specification fails to establish the metes and bounds of the said limitation because it is described as an unobstructed view of facial region, an obstructed view of the facial region, or merely image data from a specific region of the facial region (see ¶ [0023]) which supports the lack of particularity because one of ordinary skill in the art would deem “exploiting an accessibility to the facial region” as unlimited based on the instant disclosure.
The dependent claims of the abovementioned claim are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7, & 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dold (US PGPUB 20050137475).

With regards to Claim 1, Dold discloses a method for reducing motion artifacts in magnetic resonance image data (method for correcting movement artifacts in spatially resolved magnetic resonance measurements; see Dold ¶ [0001]) acquired from a facial region of a patient (obtaining MR images of the head region; see Dold ¶ [0011] & [0049]), the method comprising: 
positioning the patient in an imaging region of a magnetic resonance imaging (MRI) device  configured to perform a magnetic resonance (MR) measurement (FIG. 1 clearly illustrates the measurement object 114, i.e. head, in the sample space 112, i.e. bore; see Dold ¶ [0062]);
performing the MR measurement to acquire MR image data of the facial region of the patient (obtaining MR images of the head region; see Dold ¶ [0011] & [0049]);
and employing a motion correction technique exploiting an accessibility to the facial region of the patient during the MR measurement, wherein the motion correction technique reduces an influence of a patient motion on the MR image data (a correction signal is correspondingly calculated therefrom for the positioning of the next scan. As described above, this correction signal is then converted in the electronic controller 116 of the magnetic resonance apparatus 110 in a correction of the spatial resolution; see Dold ¶ [0083]).
  
With regards to Claim 2, Dold discloses wherein: 
the facial region comprises a teeth region and/or jaw region of the patient (mouthpiece 412 includes markers 140, and in Step 514 the markers are imaged via the MR visible markers for alignment, thus the teeth and jaw are imaged; see Dold ¶ [0079]); and
the motion correction technique comprises positioning a mouth guard in an intraoral region of the patient to suppress movement of the teeth region and/or the jaw region of the patient while performing the MR measurement (external fastening device is attached to the mouth piece and then mouthpiece is fixated to do the palate via underpressure, i.e. vacuum; see Dold ¶ [0048]-[0049]; one of ordinary skill in the art would understand that both fixation methods in concert act to restrict patient movement).

With regards to Claim 4, Dold discloses wherein: 
the mouth guard comprises a magnetic resonance visible marker (markers 140 are filled with a magnetically visible material; see Dold ¶ [0045]); 
the motion correction technique comprises detecting the MR visible marker during the MR measurement (Step 514 determining the position and alignment of the marker system 138 via MR measurements; see Dold ¶ [0079]); and 
the motion correction technique comprises a prospective and/or retrospective correction of the MR image data in dependence of a displacement of the MR visible marker due to motion of the patient (correction for motion based on the correction signal and a transformation matrix between the coordinate systems of the MR system and the optical system 128/130; see Dold ¶ [0080]-[0083]; and compensating for the movement of the measurement object 114, i.e. head, based on the correction signal from detected movement; see Step 526 & FIG. 5; a movement correction can be carried out during one sequence (prospective), between two sequences and/or after a few sequences (retrospective); see Dold ¶ [0023]).

6. (Withdrawn) 

7. The method according to claim 1, wherein the motion correction technique comprises:
acquiring optical image data of the facial region of the patient using an optical sensor while performing the MR measurement (Steps 516, 522, 524 utilizing optical system to determine position and alignment of the marker system; see Dold FIG. 5); and 
performing a prospective and/or retrospective correction of the MR image data based on the optical image data (correction for motion based on the correction signal and a transformation matrix between the coordinate systems of the MR system and the optical system 128/130; see Dold ¶ [0080]-[0083]; and compensating for the movement of the measurement object 114, i.e. head, based on the correction signal from detected movement; see Step 526 & FIG. 5; a movement correction can be carried out during one sequence (prospective), between two sequences and/or after a few sequences (retrospective); see Dold ¶ [0023]). 

8. (Withdrawn)

9. (Withdrawn) 

12. (Withdrawn) 

13. (Withdrawn) 

With regards to Claim 14, a computer program which includes a program and is directly loadable into a memory of the MRI device, when executed by a processor of the MRI device, causes the processor to perform the method as claimed in claim 1 (program code stored on a computer-readable data carrier when run by a computer, i.e. processor, performs the scope of the invention; see Dold ¶ [0052]; it should be appreciated that under broadest reasonable interpretation the computer of Dold can be construed as part of the MR system 110). 

With regards to Claim 15. a non-transitory computer-readable storage medium with an executable program stored thereon, that when executed, instructs a processor to perform the method of claim 1 (program code stored on a computer-readable data carrier when run by a computer, i.e. processor, performs the scope of the invention; see Dold ¶ [0052]).  

With regards to Claim 16, a magnetic resonance imaging (MRI) system, comprising: 
a magnetic resonance (MR) scanner configured to perform a magnetic resonance (MR) measurement of a facial region of a patient (MR scanner 110; see Dold FIG. 1; obtaining MR images of the head region; see Dold ¶ [0011] & [0049]); and 
a controller that is configured to (electronic controller 116 for controlling MR measurements; see Dold ¶ [0063]): 
position a patient in an imaging region of the MR scanner (FIG. 1 clearly illustrates the measurement object 114, i.e. head, in the sample space 112, i.e. bore; see Dold ¶ [0062]); 
control the MR scanner to perform the MR measurement to acquire MR image data of the facial region of the patient (obtaining MR images of the head region; see Dold ¶ [0011] & [0049]); and
 preform a motion correction technique exploiting an accessibility to the facial region of the patient during the MR measurement, wherein the motion correction technique reduces an influence of a patient motion on the MR image data (a correction signal is correspondingly calculated therefrom for the positioning of the next scan. As described above, this correction signal is then converted in the electronic controller 116 of the magnetic resonance apparatus 110 in a correction of the spatial resolution; see Dold ¶ [0083]).
  
18. (Withdrawn) 
19. (Withdrawn) 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dold in view of Schulte  et al. (US PAT 5549616; hereinafter "Schulte").
With regards to Claim 3,  Dold discloses wherein: the mouth guard comprises a suction pipe (suction openings 414; see Dold FIG 4 & ¶ [0076])
	It appears that Dold may be silent to draining saliva from the intraoral region of the patient via the suction pipe while performing the MR measurement to reduce a need for swallowing. However, Schulte teaches of a stereotactic fixation device for use during an imaging scan (see Schulte Abstract & col. 6, lines 38-64). In particular, Gill teaches of draining saliva from the intraoral region of the patient via the suction pipe while performing the MR measurement to reduce a need for swallowing (mouthpiece 18 includes vacuum suction to draw saliva from patient’s mouth; see Schulte col. 17, lines 18-29).
Dold and Schulte are both considered to be analogous to the claimed invention because they are in the same field of fixation devices during imaging scans. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dold to incorporate the teachings of Schulte to provide a saliva drainage. Doing so would aid in providing comfort to the patient during the scan.
	
With regards to Claim 5, wherein: 
the mouth guard comprises a magnetic resonance visible marker (markers 140 are filled with a magnetically visible material; see Dold ¶ [0045]); 
the motion correction technique comprises detecting the MR visible marker during the MR measurement (Step 514 determining the position and alignment of the marker system 138 via MR measurements; see Dold ¶ [0079]); and 
the motion correction technique comprises a prospective and/or retrospective correction of the MR image data in dependence of a displacement of the MR visible marker due to motion of the patient (correction for motion based on the correction signal and a transformation matrix between the coordinate systems of the MR system and the optical system 128/130; see Dold ¶ [0080]-[0083]). 

Claim 10-11 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dold in view of Boll et al. (US PGPUB 20210169437; hereinafter "Boll").

With regards to Claim 10, while Dold discloses all of the limitations of intervening claim 2 as shown above, it appears that A may be silent to wherein:
the MR measurement comprises acquiring separate MR image data from a lower jaw and an upper jaw of the teeth region and/or jaw region; and 
the motion correction technique comprises a prospective and/or retrospective correction of the MR image data based on a rigid model of the lower jaw and the upper jaw of the patient.
However, Boll teaches of volumetric reconstruction with compensation for movement by using the registered motion of a moving body during scanning (see Boll ¶ [0059]). In particular, Boll teaches of:
the MR measurement comprises acquiring separate MR image data from a lower jaw and an upper jaw of the teeth region and/or jaw region (reconstructing 3D models of the maxilla and mandible; see Boll ¶ [0057]; the present CT scanning method is applicable to MR scanning; see Boll ¶ [0017]-[0018]); and 
the motion correction technique comprises a prospective and/or retrospective correction of the MR image data based on a rigid model of the lower jaw and the upper jaw of the patient (reconstructing the two moving elements based on the recorded movement data; see Boll ¶ [0091]; based on the recorded movement; see Boll ¶ [0097] & [0056]).
Dold and Boll are both considered to be analogous to the claimed invention because they are in the same field of motion compensation during imaging scans. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dold to incorporate the teachings of Boll to provide a motion correction technique based on rigid models of the lower jaw and the upper jaw of the patient. Doing so would aid in in reliable reduction and/or correction of movement artifacts of objects where movements are critical (see Dold ¶ [0011]-[0012]).

With regards to Claim 11, while Dold  discloses all of the limitations of intervening claim 2 as shown above, it appears that Dold may be silent to further comprising: acquiring a projection image of the facial region of the patient, the motion correction technique including adjusting a projection direction based on a detected motion of the facial region of the patient.
However, Boll teaches of said limitation (acquiring a tomographic image, i.e. projection image &  applying a mathematical matrix, i.e. adjusting the projection direction; see Boll ¶ [0062]; shifting the voxels during reconstruction based on movement data; see Boll ¶ [0098]). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dold to incorporate the teachings of Boll to provide motion correction including adjusting the projection direction based on a directed mo. Doing so would aid in reliable reduction and/or correction of movement artifacts of objects where movements are critical (see Dold ¶ [0011]-[0012]).

With regards to Claim 17, while Dold  discloses all of the limitations of intervening claim 16 as shown above, it appears that Dold may be silent wherein the controller is further configured to control the MR scanner to acquire a projection image of the facial region of the patient, wherein the motion correction technique includes adjusting a projection direction based on a detected motion of the facial region of the patient.  
However, Boll teaches of said limitation (acquiring a tomographic image, i.e. projection image &  applying a mathematical matrix, i.e. adjusting the projection direction; see Boll ¶ [0062]; shifting the voxels during reconstruction based on movement data; see Boll ¶ [0098]). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dold to incorporate the teachings of Boll to provide motion correction including adjusting the projection direction based on a directed mo. Doing so would aid in reliable reduction and/or correction of movement artifacts of objects where movements are critical (see Dold ¶ [0011]-[0012]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yu et al. (US PGPUB 20160035108) -  mouthpiece optical tracker for motion compensation; and
Fitzpatrick et al. (US PGPUB 20060281991) – fiducial marker holder with mouthpiece.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASHISH S JASANI/Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793